Citation Nr: 0804823	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-05 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals, cerebral vascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine that denied the veteran's claim of entitlement 
to compensation under 38 U.S.C. 1151 for residuals, cerebral 
vascular accident.  The veteran perfected a timely appeal of 
this determination to the Board.


FINDING OF FACT

Cerebral vascular accident residuals were not caused by 
hospital care, medical or surgical treatment, or examination 
furnished by VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 
U.S.C. § 1151 for residuals, cerebral vascular accident, as a 
result of VA medical treatment, are not met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a January 
2004 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to compensation under 38 U.S.C. § 1151, 
and the division of responsibility between the veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
pertinent records in his possession and that he inform VA of 
any pertinent records not in his possession.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award. The veteran was provided this 
notice in March 2006.  However, as the Board concludes below 
that the preponderance is against the veteran's claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service records, VA and private medical treatment records, 
and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Entitlement to Compensation Under 38 U.S.C.A. § 1151

The veteran argues that he is entitled to compensation under 
38 U.S.C.A. § 1151 for residuals, cerebral vascular accident 
(CVA).  Specifically, the veteran and his representative have 
asserted that he was refused medical treatment by VA, and was 
subsequently diagnosed with a ruptured blood vessel in the 
right eye, and that, had treatment been provided, he would 
not have suffered a CVA.

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if (1) the 
disability or death was not the result of the veteran's 
willful misconduct, (2) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under the law administered by the 
Secretary, and (3) the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care and has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination proximately 
caused a veteran's additional disability or death, it must be 
shown that the hospital care, medical or surgical treatment, 
or examination caused the veteran's additional disability or 
death and that (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32. Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  
Consent may be express (i.e. given in orally or in writing) 
or implied under the circumstances specified in 38 C.F.R. 
§ 17.32(b), as in emergency situations.  38 C.F.R. 
§ 3.361(d)(1).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform 
the particular procedure or provide the treatment, must 
explain in language understandable to the patient or 
surrogate the nature of a proposed procedure or treatment; 
the expected benefits; reasonably foreseeable associated 
risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity 
to ask questions, to indicate comprehension of the 
information provided, and to grant permission freely without 
coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox. 
The patient or surrogate may withhold or revoke his or her 
consent at any time.  38 C.F.R. § 17.32(c).

The informed consent process must be appropriately documented 
in the medical record.  38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In the instant case, an April 1998 VA emergency room report 
reflects that the veteran complained of a burst blood vessel 
in the eye.  The veteran was noted to have had a past medical 
history of hypertension.  Examination revealed the following: 
blood pressure was 181/104 and 160/58; the pupils were equal, 
round, and reactive to light; extraocular movements were 
intact; there was a right subjunctival hemorrhage; there was 
a right mild periorbital eccyhmosis; and there was no bony 
stepoff or tenderness, and no enophthalmus or exophthalmos.  
The veteran was diagnosed as having subjunctival hemorrhage 
and periorbital eccyhmosis.  It was noted that the veteran 
should see the eye doctor on the referral sheet if he was not 
better in one to two days, and that he should return for any 
decrease in vision or eye pain.

April 1998 private medical treatment records note further 
treatment for subconjunctival hemorrhage of the right eye.

VA medical records reflect continued VA medical treatment 
from April 1998 to June 1999.

June 1999 VA urgent care notes indicate that the veteran 
reported the following: he woke up unsteady in his gait, with 
prominent symptoms in the left arm, including weakness and 
difficulty grasping objects and some weakness in the left 
leg; his speech was not normal, with some dysarthria; his 
most prominent symptoms subsided within 45 minutes; and he 
was subsequently brought to the emergency room by his friend.  
The veteran was diagnosed as having left CVA, probably 
lacunar infarct. 

A July 1999 VA medical treatment record indicates that the 
veteran had suffered a mild CVA two weeks prior, and that 
some residuals from the CVA were noted to be present.

A July 2000 VA medical treatment note indicates that the 
veteran had a history of CVA one year prior, that he had been 
asymptomatic, with minimal residual findings and good 
cholesterol and hypertension control, that no source of the 
stroke was identified, and that the holter was not done.  It 
was noted that, with no new signs or symptoms for one year, 
it was safe to allow his primary care physician to manage his 
neurological status unless any new symptoms developed.

The veteran submitted a letter from his VA counselors, 
received by the RO in July 2005, which indicates that the 
veteran suffered a stroke in the 1990's and blamed the VA 
medical system because they would not treat him when he 
arrived at the medical center.  The counselor opined that, 
because of this stroke, the veteran suffered some diminished 
mental capacity.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's 38 U.S.C.A. 
§ 1151 claim for residuals of a CVA.  The record does not 
demonstrate that either the veteran's CVA or its residuals 
was caused by hospital care, medical or surgical treatment, 
or examination furnished by VA.  There is simply no 
indication in the medical evidence that the veteran's CVA was 
related to any VA medical treatment, or that any delay in 
treatment caused or contributed to the CVA.

The Board recognizes the veteran's arguments that he was 
refused medical treatment by VA and was subsequently 
diagnosed with a ruptured blood vessel in the right eye, and 
that, had treatment been provided, he would not have suffered 
a CVA.  However, the record reflects that the veteran 
received VA treatment for bleeding in his eye vessel in April 
1998, upon being admitted to the emergency room.  The record 
also reflects that the veteran continued to receive VA 
treatment between April 1998 and June 1999, and that he 
received VA treatment for his CVA, beginning with his 
admittance for urgent care in June 1999.  In short, there is 
no indication, from a review of the record, that the veteran 
was ever refused treatment; rather, the record reflects that 
the veteran was consistently treated by VA from the time of 
his eye condition in April 1998 to the time of his CVA in 
June 1999, and beyond.  Also, there is no medical opinion or 
other competent medical evidence in the record indicating 
that the veteran's subjunctival hemorrhage and periorbital 
eccyhmosis of April 1998 was related to his June 1999 CVA.

The Board also notes the letter from the veteran's VA 
counselors, received by the RO in July 2005, which indicates 
that the veteran suffered a stroke in the 1990's and blamed 
the VA medical system because they would not treat him when 
he arrived at the medical center.  However, while the letter 
relates the opinion of the veteran, it does not provide an 
objective medical opinion.  In this regard, the Board notes 
that, although the veteran may believe that he currently 
suffers a disability related to VA treatment, he is not 
competent to provide opinions that require medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, entitlement to compensation under 38 U.S.C.A. 
§ 1151 for CVA residuals is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C. 1151 for 
residuals, cerebral vascular accident, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


